UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6530


ROBERT DALE STRICKLER,

                    Plaintiff - Appellant,

             v.

HAROLD CLARKE, Director Department of Corrections; LARRY EDMONDS,
Warden Lunenburg Correctional Center; NURSE CLEMENT, Medical
Administrator Lunenburg Correctional Center; NURSE LAWRENCE, Pharmacy
nurse, LPN; NURSE LOWRANCE, Head Nurse, LCC LPN; NURSE
ABERNATHY, LPN; NURSE THAXTON, LPN; NURSE EDMONDS, LPN;
NURSE JACKSON, LPN Doctor’s Assistant; NURSE VAUGHN, LPN; NURSE
ALEXANDER, LPN; NURSE IQBAL, current chief medical officer LCC; DR.
NWAOKOCHA, Chief of medical at LCC prior to Feb. 2019; T. WEBB, Food
Service Administrator LCC; MS. GREG, Statewide dietitian,

                    Defendants - Appellees.


Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Raymond A. Jackson, District Judge. (2:19-cv-00637-RAJ-LRL)


Submitted: August 19, 2021                                        Decided: August 24, 2021


Before GREGORY, Chief Judge, FLOYD, and RUSHING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Dale Strickler, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert Dale Strickler, a former Virginia inmate, seeks to appeal the district court’s

order denying class certification, denying a preliminary injunction, dismissing as moot

Strickler’s motions to expedite review and amend the complaint, and ordering Strickler to

file an amended complaint in his 42 U.S.C. § 1983 action. This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291, and certain interlocutory and

collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541, 545-46 (1949). With the exception of the denial of Strickler’s motion

for a preliminary injunction, the order Strickler seeks to appeal is neither a final order nor

an appealable interlocutory or collateral order. * Accordingly, we dismiss the appeal for

lack of jurisdiction. To the extent Strickler’s notice of appeal can be construed as a Fed.

R. Civ. P. 23(f) petition for permission to appeal the denial of the class certification,

permission is denied.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                DISMISSED



       *
         The denial of a motion for a preliminary injunction is immediately appealable. See
28 U.S.C. § 1292(a). However, Strickler requested immediate release from custody in light
of the COVID-19 pandemic, and the record indicates he has since been released from
custody. Accordingly, we dismiss as moot this portion of his appeal. See Rendelman v.
Rouse, 569 F.3d 182, 186 (4th Cir. 2009) (“[A]s a general rule, a prisoner’s transfer or
release from a particular prison moots his claims for injunctive . . . relief with respect to
his incarceration there.”).


                                              2